Citation Nr: 0714421	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1983, November 1983 to February 1987, and June 1988 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran's hypertension is not related to service nor is 
it secondary to his use of medication for his service-
connected disabilities.


CONCLUSION OF LAW

Hypertension was not incurred in service nor is it 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2003, subsequent to the initial AOJ decision.  In 
addition to being untimely, this notice was deficient in that 
it failed to provide notice to the veteran of the fourth 
Pelegrini II element.  Subsequent notice was provided to the 
veteran in January 2006.  This notice fully complies with 
VA's duty to notify set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran's claim was subsequently 
readjudicated in a September 2006 Supplemental Statement of 
the Case.  Thus the Board finds that the late timing of the 
notice is nonprejudicial error as the veteran has been 
afforded appropriate notice and subsequent adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the Board finds that the untimely notice was not 
prejudicial to the veteran because he had actual knowledge of 
the need to provide VA with information and evidence to 
support his claim.  This is evidenced by his statements in 
the November 2000 claim that he will submit authorization 
release forms for his private doctors and he is seen for 
treatment at the VA Medical Center in Montgomery, Alabama.
The Board also notes that the veteran was provided notice in 
August 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims folder.  
VA treatment records were obtained from January 2001 through 
January 2003.  The Board notes that the claims file already 
contained VA treatment records from November 1987 through 
April 1995.  In addition, the veteran identified multiple 
private medical care providers and provided releases for 
their treatment records, which the RO obtained.  These 
treatment records span the period of June 1994 through July 
2002.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran was provided a VA examination with regards to his 
claim for service connection for hypertension in January 
2001.  This examination, however, failed to provide a nexus 
opinion, and the Board remanded the veteran's claim in 
November 2005 for the purposes of having a new examination 
conducted and obtaining a nexus opinion.  The claims file 
indicates that the veteran was scheduled twice for VA 
examination and failed to report to either appointment.  It 
is incumbent upon a claimant to submit to a VA examination if 
he is applying for VA compensation benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  The Board finds that the 
veteran was provided sufficient opportunity to comply with 
the request for examination, and has failed to do so.  Thus 
no further effort to provide an examination is required, and 
the Board can proceed to adjudicate the veteran's claim 
without prejudice to him.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

I.  Analysis

Initially the Board notes that, starting with its prior 
decision/remand issued in November 2005, several items mailed 
by VA to the veteran have been returned by the U.S. Post 
Office as undeliverable.  Every piece of correspondence that 
has been sent to the veteran since November 2005 has gone to 
his last address of record.  These include the notices of 
examination appointments scheduled by the VA Medical Center 
in February and August 2006.  It is unclear, however, as to 
whether that address is still good because not all of the 
correspondence sent to the veteran appears to have been 
returned.  

Based on this, the Board recognizes the possibility that the 
veteran has not received any of the correspondence VA has 
sent to him since November 2005, including the VA examination 
appointment notices, because the last address of record may 
no longer be good.  It is the veteran's burden, however, to 
keep VA apprised of his whereabouts.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).    

Thus the Board finds that every effort to assist the veteran 
and to notify him of the actions taken by VA since November 
2005 has been made.  The veteran has not made an effort to 
remain in contact with VA and to provide his current address 
despite having pending claims.  The Board also notes that the 
veteran's appointed representative, The American Legion, has 
also not provided any updated contact information for the 
veteran despite having reviewed the veteran's claims file in 
April 2007.  In its brief, The American Legion also did not 
make any argument that the Board should not proceed to the 
merits of this claim because of any due process deficiency.  
The Board finds, therefore, that it can proceed with 
adjudicating the merits of the veteran's claim with prejudice 
to him.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Post-service medical records show that the veteran was 
diagnosed to have primary essential hypertension in December 
1999 and was placed on medications for control.  Subsequent 
evidence shows he has continued to be on medication for 
control of his hypertension.  Thus the Board finds the 
veteran has a current disability that may be subject to 
service connection if the evidence shows that it is related 
to service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection because 
there is no evidence linking the veteran's current 
hypertension with his military service.  The Board 
acknowledges that the veteran's service medical records 
contain some isolated blood pressure readings with a 
diastolic pressure of 90 or more, which in the context of an 
established diagnosis, would meet VA's definition of 
hypertension as sent forth in 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  The service medical records, however, fail to 
show any diagnosis of or treatment for hypertension during 
service, despite the veteran's testimony at a hearing held 
before a Decision Review Officer in October 2002.   

The 90 or higher diastolic readings in service are clearly 
isolated events.  For example, the first record showing a 
diastolic reading of 90 or higher was in August 1985 when the 
veteran was treated for viral gastroenteritis.  His blood 
pressure was 142/90.  The next day, however, his blood 
pressure was 106/68 and two days later was 120/76.  Thus both 
readings were clearly within normal limits.  The next 
incident is not seen until October 1988 went the veteran was 
seen in the emergency room for possible pneumonia.  His blood 
pressure was 130/90 but the next treatment record from 
November 1988 showed his blood pressure was 110/70.  The 
remaining incidents are the same with a blood pressure 
reading with a diastolic pressure of 90 or over but no 
subsequent readings near in time which would indicate a 
chronic problem.  The veteran separated from his last period 
of service in June 1991.  

Furthermore, despite the veteran's reports of treatment for 
high blood pressure while in service, his blood pressure at 
his separation examination in April 1991 was 110/68.  
Furthermore he reported on his Report of Medical History that 
he was treated for "low" blood pressure rather than high.  
At an examination in June 1994 for enlistment into the Navy 
Reserve, the veteran denied taking any medications or having 
a history of high or low blood pressure.  His blood pressure 
was measured as 122/86.  

The veteran's claims file includes VA treatment records from 
November 1987 through April 1995.  These records do not show 
any diagnosis of or treatment for hypertension.  They contain 
only one blood pressure reading with a diastolic pressure of 
90 or higher, which was in April 1993 but again without 
sequelae.  Private treatment records from June 1994 through 
March 1999 show a few blood pressure readings with diastolic 
pressure of 90 or higher, but there was no diagnosis of 
hypertension or treatment for the high blood pressure shown.  

The first record showing a diagnosis of hypertension was from 
the veteran's private primary care physician in December 
1999.  According to the treatment records, the veteran had 
been seeing this doctor since April 1998.  At the December 
1999 visit, the veteran reported to his doctor that he has a 
family history of hypertension but failed to report any 
history of high or low blood pressure while in service.  This 
doctor assessed the veteran to have elevation in blood 
pressure and stated that he felt strongly that this is more 
related to a primary essential hypertension.  He prescribed 
Lotrel for the veteran's hypertension.

The veteran underwent a VA examination in January 2001.  He 
gave a history of being treated for high blood pressure in 
the military, but the veteran's claims folder was not 
available to the examiner for review to confirm that history.  
He reported taking Atacand hydrochlorothiazide twice a day 
for control of his hypertension.  On examination, his blood 
pressure readings were 145/88, 155/85 and 144/97 in the 
sitting, lying and standing positions, respectively.  The 
examiner diagnosed the veteran to have hypertension but did 
not give an opinion as to whether it is related to service.

Based upon the available evidence, the Board finds that 
service connection is not warranted because there is a lack 
of evidence showing a chronic disorder in service and a nexus 
between the veteran's current hypertension and his military 
service.  There was no diagnosis of or treatment for 
hypertension while the veteran was in service.  Although 
there were some elevated blood pressure readings, there is no 
evidence showing this was a chronic condition.  Furthermore, 
the veteran was diagnosed to have hypertension more than 
eight years after his separation from service.  During the 
period of time between his separation from service and his 
diagnosis, there were a few elevated blood pressure readings 
but again no diagnosis of or treatment for hypertension.  
Rather the evidence prior to December 1999 shows the elevated 
blood pressure readings were isolated incidents without 
evidence of sequelae.  Finally, the veteran failed to report 
any history of high blood pressure to his doctor in December 
1999.  Rather he reported a family history.  

Thus there is no evidence of a chronic condition in service 
or of continuity of symptomatology after service that would 
establish a causal link between the veteran's current 
hypertension and his military service.  The preponderance of 
the evidence is, therefore, against the veteran's claim, and 
service connection is not warranted.

The Board notes that, in his substantive appeal, the veteran 
also argued that his current hypertension is due to 
medications he takes for his service-connected peptic ulcer.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The medical evidence shows that the veteran was taking 
Prilosec when he was diagnosed with hypertension in December 
1999.  His doctor, however, did not relate his hypertension 
to the veteran's service-connected peptic ulcer or the 
medication the veteran was taking for it.  Furthermore, the 
veteran has failed to submit any evidence showing that his 
hypertension is proximately due to or the result of his 
service-connected peptic ulcer or medications he has taken 
for it.  The Board finds, therefore, that the preponderance 
of the evidence is also against finding that the veteran's 
hypertension is secondary to his service-connected peptic 
ulcer.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


